Citation Nr: 1243710	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-44 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder. 

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to service connection for a right ankle disorder.

6. Entitlement to service connection for a left ankle disorder.

7. Entitlement to service connection for a neck disorder.

8. Entitlement to service connection for a lumbar spine disorder.

9. Entitlement to service connection for a right wrist disorder.

10.  Entitlement to service connection for a left wrist disorder.

11.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

12.  Entitlement to service connection for hearing loss, right ear.

13.  Entitlement to an initial compensable evaluation for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2003.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was later transferred to the RO in Winston-Salem, North Carolina.  

In July 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded a VA joints examination in October 2009.  The VA examiner stated that:  "The cervical spine, lumbar spine, bilateral shoulders, left ankle and bilateral knee disorders are not caused by, a result of, aggravated by or aggravated beyond their natural progression by military service, or a motor vehicle accident from 2000.  Rationale: The Veteran had a motor vehicle accident in 2000, and was never hospitalized or placed on limited duty after the accident.  He never sought medical help for the problem with the exception of one to two chiropractic visits a year since the incident and no visits in the last two years.  It is therefore unlikely that an accident nine years ago, without fractures, caused the current discomforts."  This opinion is inadequate, as it is based, in part, upon a lack of treatment following the Veteran's injuries.  The Veteran has complained of a continuity of symptoms since service.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In providing the opinion, the VA examiner also failed to consider the Veteran's right shoulder complaints and findings noted during service in March 1998 (i.e., probable grade III right acromioclavicular joint sprain); the notation of chronic left knee symptoms and crepitus in February 2001; and the left ankle x-ray in 2001 that showed small bony density adjacent to the tip of the medial malleolus.  Some (but not all) of these incidents were noted in the body of the examination report, but not addressed in the examiner's rationale.   Further, the examiner did not clearly address whether or not the Veteran has a current right ankle disorder.  The Veteran testified that he has had continuous problems with both ankles since he was on active duty, to include stiffness and popping in his right ankle, such that an additional VA examination is required.

With respect to his wrists, the Veteran testified that his claimed right and left wrist disorders are comprised by the condition of bilateral carpal tunnel syndrome.  He avers that this condition developed due to his military occupational specialty (MOS) as a computer systems analyst due to excessive typing at a keyboard, in additional to doing push-ups, pull-ups, and climbing.  The Veteran's allegations of repetitive stress injury should receive due consideration. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  Thus, a VA medical examination will be scheduled regarding the etiology of bilateral carpal tunnel syndrome.

A new audiological examination is required with regard to service-connected left ear hearing loss, inasmuch as the last such exam was in October 2009, and more contemporaneous findings are needed for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Also, although it does not appear that hearing loss of the right ear was demonstrated for VA purposes on VA examination October 2009, the Veteran testified in July 2012 that his right ear hearing has worsened, such that a current VA examination is required.  See 38 C.F.R. § 3.385.

The Veteran testified that he started having problems with GERD after Korea.  Service treatment records show complaints of nausea, vomiting, diarrhea, decreased appetite, and abdominal cramping in April 2002, with an assessment of "UGE."  A VA examination is required to obtain an opinion as to the etiology of the Veteran's GERD.

Finally, as the Veteran gets ongoing treatment at the Fayetteville VA Medical Center, his recent records should be obtained.

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Fayetteville VA Medical Center, dated since May 2010.

2.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current cervical and lumbar spine disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical and/or lumbar spine disorder had its clinical onset during active service or is related to any in-service event, disease, or injury, to include the motor vehicle accident in May 2000, a neck injury when the Veteran reportedly fell from a pull-up bar, and/or carrying heavy packs and rucking on terrain.  In providing this opinion, the examiner should specifically address the complaints and findings noted at the time of the in-service motor vehicle accident in May 2000, the lumbar pain and muscle spasm noted in March 2003, and the Veteran's competent reports of a continuity of neck and back symptomatology since his separation from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA joints examination of his ankles, shoulders, and knees.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current right ankle, left ankle, right knee, left knee, right shoulder, and left shoulder disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle, left ankle, right knee, left knee, right shoulder, and left disorder had its clinical onset during active service or is related to any in-service event, disease, or injury.

With respect to the knees, the examiner should specifically address the complaints and findings noted at the time of the in-service motor vehicle accident in May 2000, the complaints of chronic left knee symptoms and crepitus noted in February 2001, the Veteran's report that he twisted his left knee doing physical training, and the Veteran's competent reports of a continuity of right and left knee symptomatology since his separation from service.

With respect to the ankles, the examiner should specifically address the in-service left ankle x-ray report in February 2001that showed complaints of chronic symptoms and findings of a small bony density adjacent to the tip of the medial malleolus which may represent a sequel of a prior injury or a small accessory ossicle, the Veteran's report that he sprained his left ankle and that he rolled and turned his ankles while running in his boots, and the Veteran's competent reports of a continuity of right and left ankle symptomatology since his separation from service.

With respect to the shoulders, the examiner should specifically address the in-service right shoulder injury in March 1998 (i.e., probably grade III AC joint sprain), the complaints and findings noted at the time of the May 2000 motor vehicle accident, and the Veteran's competent reports of a continuity of right and left shoulder symptomatology since his separation from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

 4.  Schedule the Veteran for a VA neurological examination regarding his claimed bilateral carpal tunnel syndrome.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current wrist disorders found to be present (i.e., carpal tunnel syndrome).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current carpal tunnel syndrome had its clinical onset during active service or is related to any in-service event, disease, or injury, to include doing push-ups and pull-ups, climbing, and/or typing.

In providing this opinion, the examiner should consider the Veteran's competent reports of a continuity of right and left wrist symptomatology since his separation from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss (if at a level of impairment to be considered a disability for VA purposes (see 38 C.F.R. § 3.385)) had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.  In providing this opinion, the examiner should consider the Veteran's competent reports of a continuity of right ear hearing loss symptomatology since his separation from service.

The examiner must also provide a full description of the functional effects caused by the Veteran's service-connected left ear hearing loss. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current gastrointestinal disorders found to be present (i.e., GERD).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder
had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the complaints of nausea, vomiting, diarrhea, decreased appetite, and abdominal cramping in April 2002.  In providing this opinion, the examiner should consider the Veteran's competent reports of a continuity of gastrointestinal symptomatology since his separation from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





